DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status		
	This Office Action is in response to the remarks and amendments filed on 04/20/2022. The 35 U.S.C. 103 rejection has been withdrawn. Claims 1-21 remain pending for consideration on the merits. 
Allowable Subject Matter
	Claims 1-21 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Jung (US 20170198961 A1). The prior art of record when considered as a whole, alone, or in combination, neither anticipates nor renders obvious “partition insertable into said compartment to divide said compartment into an upper compartment and a lower compartment, said lower compartment having a user- selectable target freezer temperature, said upper compartment having a user-selectable target variable climate zone temperature between a predetermined temperature below 0 degrees Centigrade and a predetermined temperature above 0 degrees Centigrade”. The closest prior art, Jung teaches the refrigerator compartment 1210 and the freezer compartment 1220 are spatially distinct from each other by an insulation barrier 1230, the pantry 1530 is installed within the refrigerator compartment 1210. 
Therefore, it would not be obvious to modify the technique and methods of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763